Citation Nr: 0033538	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an increased evaluation for a right hallux 
valgus and rigidus, with degenerative changes and right ankle 
pain, to include entitlement to a separate compensable 
evaluation for a right ankle pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In a September 1999 statement that accompanied his 
substantive appeal, the veteran stated that he was recovering 
from surgery and that he was still under treatment.  He 
reported that when he was feeling better, he wished to be 
scheduled for a hearing.  That same month, the RO informed 
the veteran that he was being put on a list of persons who 
wished to appear before a traveling member of the Board.  The 
veteran responded in October 1999 and withdrew his request 
for a hearing.  


REMAND

The veteran seeks an increased evaluation for his service-
connected right hallux valgus and rigidus, with degenerative 
changes and right ankle pain, to include a separate 
evaluation for a right ankle disability.  

In July 1999, the RO considered the veteran's request for 
service connection for right ankle pain secondary to his 
right foot disability.  It was noted that VA records and 
private records noted right ankle pain and an altered gait, 
but that a right ankle disability was not identified.  The RO 
thus recharacterized the veteran's disability to include 
right ankle pain.  

The Board notes that the veteran was last examined by VA for 
disability evaluation in August 1998; however, the right 
ankle was not examined.  At that time, range of motion of the 
right ankle was not documented, and X-rays of the right foot 
and ankle were not taken.  In addition, although the VA 
examiner noted the veteran's complaints of pain, the examiner 
did not address functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that VA's duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Severe unilateral hallux rigidus is rated at 10 percent as 
severe hallux valgus under 38 C.F.R. § 4.71a, Diagnostic Code 
5280, 5281 (2000).  Marked limitation of motion of the ankle 
is evaluated as 20 percent disabling.  Moderate limitation of 
motion is evaluated as 10 percent disabling.  The residuals 
of a foot injury are rated at 40 percent when there is actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Code 5271. 38 
C.F.R. § 4.71 (Plate II) provides a standardized description 
of joint motion of the ankle and foot.  Diagnostic Code 5270 
for ankylosis of the ankle provides a 40 percent rating for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating applies for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  If the ankle is ankylosed in plantar flexion of 
less than 30 degrees, a 20 percent rating applies.  38 C.F.R. 
§ 4.71a.  In evaluating the severity of the veteran's 
disorder, VA must consider all pertinent diagnostic codes 
under the VA Schedule for Rating Disabilities, as well as the 
application of 38 C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as 
the Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), 
in determining whether a separate rating is appropriate, the 
critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his right 
foot/ankle disability.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2. The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent, and severity of 
the right foot and ankle pain.  All 
indicated tests, including X-rays must be 
performed.  The examiner should indicate 
if there is a right ankle disability and 
if so, indicate separately the 
manifestations which are attributable to 
the veteran's ankle complaints and those 
attributable to his hallux valgus.  Range 
of motion of the right ankle must be 
determined in degrees.  The examiner 
should express opinions as to the 
severity of any disabilities found, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of any 
joints.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the joints are used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether there is weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support any opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder and a copy of this remand 
must be made available to the physician 
and reviewed in conjunction with the 
examination.  The examiner must note in 
the examination report that this has been 
accomplished.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for the scheduled examination.  

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  In view of the findings noted in the 
VA examination, the RO should take any 
other necessary action, and readjudicate 
the issue of an increased evaluation for 
right foot hallux valgus and consider a 
separate evaluation for any right ankle 
disability found.  The RO must consider 
all applicable Codes, and the findings in 
DeLuca, supra, concerning functional 
impairment, and in Esteban v. Brown, 6 
Vet. App. 259 (1994), relating to the 
assignment of separate ratings, as well 
as the applicability of an extraschedular 
rating under 3.321(b).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



